This cause coming on to be heard upon the motion of defendant in error to dismiss the writ of error herein, because of the death of the sole plaintiff in error, and it appearing that the cause has abated by the death of the sole party plaintiff in error and that no application to revive said cause has been made, if it could be assumed that such revival could be had in a case like this, it is ordered that the motion to dismiss the writ of error be granted and the writ of error dismissed.
Dismissed.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur.